Citation Nr: 0920976	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 19, 
2007 for the award of death pension benefits with aid and 
attendance to a surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to 
August 1946 and from October 1950 to February 1952.  He died 
in February 1990.  The appellant is the  Veteran's surviving 
spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The overall evidence tends to suggest that the 
appellant's original claim for death pension benefits with 
aid and attendance was or should have been received by the 
VARO on September 28, 2006.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for an effective date of September 28, 2006, but no 
earlier, for the award of death pension benefits with aid and 
attendance are met.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. §§ 
3.1, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, in the May 2008 SOC, the RO set forth 
the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates for VA death pension 
benefits.  Moreover, the appellant and her representative 
have been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date, which she and her representative have done via written 
statements.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the Board is 
granting an effective date of September 28, 2006, for the 
award of death pension benefits with aid and attendance -
which is the earliest effective date permitted by law.  
Therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim on appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The appellant contends that she should be awarded death 
pension benefits with aid and attendance as of September 28, 
2006 because this is the date she filed for such benefits 
with the VA.  In this case, the appellant's death pension 
claim is date stamped as having been received by VA on 
January 19, 2007.  The appellant, her son, and her 
representative, strongly assert that the appellant filed the 
death pension claim with VA in September 2006, and that VA 
misplaced the original claim. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for pension benefits shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of death 
pension for which application is received within one year 
from the date of death shall be the first day of the month in 
which the death occurred.  38 U.S.C.A. § 5110(d)(2).  The  
implementing regulation provides that the effective date of 
death pension filed after December 2004 will be day of the 
month in which the veteran's death occurred if received 
within one year after the date of death; otherwise, the 
effective date for death pension is the date of receipt of 
claim.  38 C.F.R. § 3.400(c)(3)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Date of  
receipt" means the date on which a claim, information, or 
evidence was received in the Department of Veterans Affairs.  
38 C.F.R. § 3.1(r).  To the extent the language of a  
regulation is ambiguous, "interpretive doubt is to be 
construed in the [appellant's] favor."  Savage v. Gober, 10  
Vet. App. 488 (1997), citing Brown v. Gardner, 513 U.S. 115,  
117-18 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West  
2002).  

The Board has carefully reviewed the evidence of record and 
finds that by resolving all reasonable doubt in favor of the 
appellant, the evidence supports the grant of an effective 
date of September 28, 2006 for the award of death pension 
benefits with aid and attendance.  

The Board notes the January 19, 2007 VA date stamp on the 
appellant's death pension claim associated with the claims 
file tends to show non-receipt of the appellant's death 
pension claim until January 19, 2007; however, 
notwithstanding the January 19, 2007 VA date  stamp, the 
Board finds that any presumption of administrative regularity 
regarding receipt of the appellant's claim in this case was 
rebutted by clear evidence to the contrary.  As result, the 
Board finds that the appellant's claim for death pension 
benefits was or should have been received by VA on September 
28, 2006.

With regard to the January 19, 2007 VA date stamp on the 
appellant's death pension claim, the RO asserts that under 
the law, an effective date for the benefit sought can not be 
earlier than January 19, 2007.  The RO concluded that there 
was no evidence that VA received the appellant's claim for 
death pension benefits with aid and attendance prior to 
January 19, 2007.  As a general matter, Courts and other 
adjudicators will presume that public officers have properly 
discharged their official duties, to include proper mailing 
of notification of decisions and documenting the date a 
mailing was received.  This presumption remains intact unless 
a party offers clear evidence to the contrary.  A party 
challenging the presumption must produce clear evidence of 
irregularity to overcome such presumption.  If a party 
successfully provides clear evidence to rebut the initial 
presumption of regularity, the burden shifts to VA to 
establish regularity in the administrative procedure.  See  
Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007);  
Butler v. Principi, 244 F.3d 1337, 1340 (2001); Clarke v.  
Nicholson, 21 Vet. App. 130, 133 (2007) (discussing  
presumption of regularity); Ashley v. Derwinski, 2 Vet. App.  
62, 64 (1992).  

In the instant case, the Board finds that the evidence that 
is of record is sufficient to rebut the presumption of 
administrative regularity of the January 19, 2007 VA date 
stamp.  It is clear from the record that, at the very least, 
the appellant intended to file a claim for death pension 
benefits in September 2006.  Furthermore, the appellant, her 
son, and her representative, have consistently and strongly 
asserted that she did file a death pension claim with VA in 
September 2006.  For example, in a November 2007 letter, the 
appellant's son indicated that he had submitted the 
appellant's VA application for aid and attendance in 
September 2006.  In her January 2008 notice of disagreement, 
the appellant asserted that her claim for widow's pension 
with aid and attendance was filed in September 2006 and that 
VA misplaced the original claim. In a February 2008 letter, 
the Director at the Department of Veteran's Affairs of 
Lawrence County asserted that the appellant's son came into 
the local representative's office in September 2006 and 
submitted the appellant's application for aid and attendance 
benefits.  She furthered that this claim was completed and 
filed with the VA on September 28, 2006.  In December 2006, 
the VA was contacted regarding the status of the claim and it 
was determined that there was no record of the claim.  In a 
March 2008 Congressional Inquiry, it was noted that the 
Director of the Department of Veteran's Affairs of Lawrence 
County testified that she sent the claim form to the VA RO in 
Pittsburgh in September 2006.  In the May 2009 informal 
hearing presentation, the appellant's representative 
reiterated the above, again pointing out that the claim was 
filed from the county to the VA on September 28, 2006.  The 
representative pointed out that the question of where the 
original claim ended up was unanswered, and he noted that VA 
Forms 21-534 and 21-8416 were each dated September 28, 2006 
and that the recent admission for the assisted living 
facility shows that the appellant was admitted on September 
2, 2006.  

The evidence of record includes a VA Form 21-2680, showing 
that the appellant  underwent a VA examination for housebound 
status or permanent need for regular aid and attendance on 
August 4, 2006.  The evidence of record also includes the 
appellant's signed VA claim form (21-534), dated September 
28, 2006.  A copy of the VA Form 21-22 (appointment of 
veteran's service organization) was signed on September 28, 
2006.   A VA monthly medical expense report form 21-8416 was 
also signed on September 28, 2006.  In addition, a copy of 
the private assisted living community agreement associated 
with the claims file reflects that the appellant entered into 
a contract with that facility on September 2, 2006.  There is 
no evidence or reason indicated for any delay on the part of 
the appellant in submitting a claim for death pension 
benefits for aid and attendance to VA.  To the contrary, the 
economic incentives were for the appellant and the nursing 
home to submit such a claim or requested information 
immediately in order to receive payment from VA based on 
death pension eligibility due to significant nursing home and 
medical expenses that began in September 2006. 

Another piece of the evidence in support of the earlier date 
is the aid and attendance examination on file.  It appears 
that it was obtained with intent to file a claim for the 
instant benefit.  Given this evidence and the statements of 
the son and county service officer, there is a basis to 
resolve this matter in the appellant's favor.

The Board has no reason to doubt the appellant's genuine 
belief that she had submitted a claim for death pension 
benefits, particularly when there are several documents 
created around September 2006 all relating to the appellant's 
claim.  As explained above, the Board finds that there is 
clear evidence to the contrary sufficient to rebut the 
presumption of administrative regularity of the January 19, 
2007 VA date stamp.  In addition, by resolving all reasonable 
doubt in favor of the appellant, the Board finds the above 
documentation is evidence that the appellant had in fact 
submitted an application for death pension benefits to VA in 
September 2006.  

The Board also finds that the most appropriate effective date 
is September 28, 2006, as that is the date she signed the VA 
Form 21-534, which is the application for death pension 
benefits with VA.  Consequently, the Board finds that the 
award of the effective date of September 28, 2006, for the 
grant of death pension benefits, is a full grant of the 
benefits sought because it is the date specifically requested 
by the appellant and this is the earliest effective date 
permitted by the effective date law and regulations.    


ORDER

An effective date of September 28, 2006, but no earlier, for 
the award of death pension benefits with aid and attendance 
for a surviving spouse are granted, subject to the legal 
authority governing the payment of pension benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


